U NI T E D S T A T E S DI S T RI C T C O U R T                                                                                                            0 7/ 0 9/ 2 0 2 1
                                                                                                                                                          07/09/2021
S O U T H E R N DI S T RI C T O F N E W Y O R K
-----------------------------------------------------------------------                           x

D A VI D C A R A B A L L O ,
                                                                                                        O R DE R T O P R OD U CE
                                                                        Pl ai ntiff,                    I N M ATE F O RTELEP H O NE
                                                                                                        C O NFE RE N CE
                                              -a g ai nst -
                                                                                                        1 8 Ci v. 1 0 3 3 5 ( E R)
CI T Y O F N E W Y O R K E T A L ,

                                                                   D ef e n d a nt s.

-----------------------------------------------------------------------                           x
S a r a h N et b u r n , U nit e d St at es M a gist r at e J u d g e:

             W H E R E A S , t h e C o urt hel d a s ettl e m e nt c o nf er e n c e w hi c h o c c urr e d o n J ul y 9 , 2 0 2 1; a n d

             U P O N T H E A P P LI C A TI O N of Mr. C ar a b all o’s att or n e y, Gr e g or y P a ul M o ut o n, Jr., Es q., w hi c h

s e e ks l e a v e of t h e C o urt f or Mr. C ar a b all o t o a p p e ar f or a t el e p h o n e c o nf er e n c e wit h Mr. M o ut o n t o dis c uss

t h e r e c o m m e n d ati o n of t h e C o urt ;

             I T I S H E R E B Y O R D E R E D : ( 1) t h at t h e S u p eri nt e n d e nt or ot h er offi ci al i n c h ar g e of t h e N e w

Y or k St at e D e p art m e nt of C orr e cti o ns a n d C o m m u nit y S u p er visi o n M o h a w k C orr e cti o n al F a cilit y , l o c at e d

i n R o m e , N e w Y or k, pr o d u c e i n m at e D a vi d C ar a b all o , D e p art m e nt I d e ntifi c ati o n       N o. 1 8 A 0 6 5 5, wit hi n t h e

N e w Y or k St at e D e p art m e nt of C orr e cti o ns a n d C o m m u nit y S u p er visi o n M o h a w k C orr e cti o n al F a cilit y b e

pr o d u c e d o n J ul y 1 3, 2 0 2 1 , at 1 2: 0 0 p. m. t o p arti ci p at e i n t h e c o nf er e n c e b y t el e p h o n e ; a n d ( 2) t h at pl ai ntiff

a p p e ar i n s u c h pl a c e as d esi g n at e d b y t h e S u p eri nt e n d e nt or ot h er offi ci al i n c h ar g e of t h e N e w Y or k St at e

D e p art m e nt of C orr e cti o ns a n d C o m m u nit y S u p er visi o n M o h a w k                   C orr e cti o n al F a cilit y s o t h at this

c o nf er e n c e m a y b e d o n e b y t el e p h o n e.

DSO
 Sat Oe d:OORDERED.
            R _D _E_ R_ _E _ D._ _ _ _ _ _ _ _ _ _ _ _
             N e w Y or k, N e w Y or k
                                                                                        S O OR DERE D

                                                                                         ______________________________
                                                                                          H o n or a bl e S ar a h N et b ur n
 D at e d: July
 Dated:    J ul y 9,
                  9, 22021
                       021                                                              U nit e d St at es M a gistr at e J u d g e
           NNew
             e w YYork,
                     or k, NNew
                             e w York
                                 Y or k
